Lore, C. J.:
One of your averments is that it is not necessary for the Mayor to sign at all. If that is determined by the Court, what further do you want ?
Mr. Harman:—I don’t think there is anything more.
Reinhardt for respondent replied.
Lore, C. J.:
As the ordinance vests in the Council the exclusive right to determine any alleged failure of performance and award these contracts, and the function of the Mayor in signing and affixing the seal of the city is merely ministerial, we think that he ought to do it.
Mr. Reinhardt:—Suppose the Council in good faith awards a contract in violation of the ordinance ?
Lore, C. J.:
We are not deciding questions in the air. We think that in this case the power is vested exclusively in the Council to decide and award the contract, and that the functions of the Mayor in signing and affixing the seal of the City are merely ministerial.
The Mayor is not to undertake to decide between parties what is legal or illegal.
*277(The Court thereupon made the following order):
And now to wit, this tenth day of June, A. D. 1903, it appearing to the Court here that the return of the respondent to the rule to show cause why a peremptory writ of mandamus should not issue, filed in this cause, is insufficient in law; it is considered, ordered and adjudged by the Court that notwithstanding the return of the respondent to the rule to show cause, and he having by his counsel waived the issue of an alternative writ, the peremptory writ of mandamus of the State of Delaware issue commanding the said respondent to meet at the Mayor’s office in the City Hall Building in the City of Wilmington, on or before the twelfth day of June, A. D. 1903, and there sign the contract and affix the official or corporate seal of “ The Mayor and Council of Wilmington” to the contract made by the Council of the said “ The Mayor and Council of Wilmington” on or about the first day of February, A. D. 1903, for the removal of garbage and offal of Wilmington in accordance with law and to make return to the Court here to the said peremptory writ on the eighteenth day of June, A. D. 1903.
Chas. B. Lore, C. J.